DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shadduck (U.S. Pub. No. 2004/0199226 A1).

Referring to claim 17, Shadduck discloses a method for cooling a surgical instrument (Abstract), comprising:
detecting an electrical property of a conductive cooling fluid (e.g., “conductive fluid 422” – Figure 16; para. [0073], [0076]-[0077]) at a first position along a flowpath (e.g., “flow passageways”) from a fluid reservoir (para. [0052]-[0053]; Figures 7-8), into an input of a surgical instrument, through at least a portion of the surgical instrument (para. [0040], [0063]; Figures 12-15), out an output of the surgical instrument, and back to the fluid reservoir (e.g., “Now turning to the fluid-to-gas energy delivery means of the invention, referring to FIG. 3, it can be seen that the insulated or non-conductive body 11 of working end 10 carries an interior chamber indicated at 30 communicating with lumen 33 that are together adapted for delivery and transient confinement of a fluid media M that flows into chamber 30. The chamber 30 communicates via lumen 33 with a fluid media source 35 that may be remote from the device, or a fluid reservoir (coupled to a remote pressure source) carried within introducer 12 or carried within a handle portion 14.” – para. [0043]; Figure 3/e.g. “In some embodiments, an outflow lumen 426B is provided in the instrument body to carry at least part of fluid 422 to a collection reservoir 428. Alternatively, the fluid 422 can move in a looped flow arrangement to return to the fluid media source 425 (see FIGS. 12-14).” – para. [0067]; Figures 12-14);
detecting an electrical property (e.g., “conductive liquid media” – Figure 16; para. [0034]-[0035]) of the conductive cooling fluid (e.g., “superlattice cooling means/strucure” – Abstract; Figure 16) at a second position along the flowpath (e.g., “An optional method of controlling the repetition rate of electrical discharges comprises the measurement of electrical characteristics of media M within the chamber 30 to insure that the chamber is filled with the fluid media at time of the electrical discharge. The electrical measurement then would send a control signal to the controller 60 to cause each electrical discharge. For example, the liquid media M can be provided with selected conductive compositions in solution therein. The controller 60 then can send a weak electrical current between the paired electrodes 40A and 40B and thereafter sense the change in an impedance level between the electrodes as the chamber 30 is filled with fluid to generate the control signal.” – para. [0051]); and
determining an impedance of the conductive cooling fluid between the first and second positions based upon the detected electrical properties at the first and second positions (e.g., “An optional method of controlling the repetition rate of electrical discharges comprises the measurement of electrical characteristics of media M within the chamber 30 to insure that the chamber is filled with the fluid media at time of the electrical discharge. The electrical measurement then would send a control signal to the controller 60 to cause each electrical discharge. For example, the liquid media M can be provided with selected conductive compositions in solution therein. The controller 60 then can send a weak electrical current between the paired electrodes 40A and 40B and thereafter sense the change in an impedance level between the electrodes as the chamber 30 is filled with fluid to generate the control signal.” – para. [0051]).
As to claim 18, Shadduck discloses a method for cooling a surgical instrument (Abstract), further comprising determining whether the flowpath has been properly primed with the conductive cooling fluid based upon the determined impedance (e.g., “An optional method of controlling the repetition rate of electrical discharges comprises the measurement of electrical characteristics of media M within the chamber 30 to insure that the chamber is filled with the fluid media at time of the electrical discharge. The electrical measurement then would send a control signal to the controller 60 to cause each electrical discharge. For example, the liquid media M can be provided with selected conductive compositions in solution therein. The controller 60 then can send a weak electrical current between the paired electrodes 40A and 40B and thereafter sense the change in an impedance level between the electrodes as the chamber 30 is filled with fluid to generate the control signal.” – para. [0051]).
Referring to claim 19, Shadduck discloses a method for cooling a surgical instrument (Abstract), further comprising at least one of initiating or stopping flow of the conductive fluid along the flowpath based upon the determined impedance (e.g., “An optional method of controlling the repetition rate of electrical discharges comprises the measurement of electrical characteristics of media M within the chamber 30 to insure that the chamber is filled with the fluid media at time of the electrical discharge. The electrical measurement then would send a control signal to the controller 60 to cause each electrical discharge. For example, the liquid media M can be provided with selected conductive compositions in solution therein. The controller 60 then can send a weak electrical current between the paired electrodes 40A and 40B and thereafter sense the change in an impedance level between the electrodes as the chamber 30 is filled with fluid to generate the control signal.” – para. [0051]).
As to claim 20, Shadduck discloses a method for cooling a surgical instrument (Abstract), further comprising determining at least one of air bubbles, a blockage, or mechanical damage to the surgical instrument based upon the determined impedance (e.g., “The system can have independent feedback control based on impedance or temperature for each activated set of electrodes.” – para. [0079]).
Referring to claim 21, Shadduck discloses a method for cooling a surgical instrument (Abstract), wherein the flowpath extends partially through a blade of an ultrasonic waveguide (e.g., “Still referring to FIG. 1A, it can be easily understood that all other prior art ablation modalities--Rf, laser, microwave and ultrasound--create energy densities by simply ramping up calories/gm as indicated by the temperature range from 37.degree. C. through 100.degree. C. as in FIG. 1A. ” – para. [0008]) of the surgical instrument (e.g., “This embodiment provides the advantage of having a non-stick tissue-sealing jaw structure together with a transecting means that operates without moving parts.” – para. [0085]).
As to claim 22, Shadduck discloses a method for cooling a surgical instrument (Abstract), further comprising:
supplying energy to the surgical instrument (Abstract; para. [0002], [0006]-[0009], [0054], [0057], [0063]).
Referring to claim 23, Shadduck discloses a method for cooling a surgical instrument (Abstract), wherein the first position is disposed adjacent a distal end of the surgical instrument (e.g., “The fluid delivery lumen 33 transitions to chamber 30 at proximal end portion 34a thereof. The distal end portion 34b of chamber 30 has a reduced cross-section to (optionally) function as a jet or nozzle indicated at 38.” – para. [0043]-[0046]).
As to claim 24, Shadduck discloses a method for cooling a surgical instrument (Abstract), wherein the second position is disposed adjacent a cooling module, which includes the fluid reservoir to retain the conductive cooling fluid (e.g., “The fluid delivery lumen 33 transitions to chamber 30 at proximal end portion 34a thereof. The distal end portion 34b of chamber 30 has a reduced cross-section to (optionally) function as a jet or nozzle indicated at 38.” – para. [0043]-[0046]).
Referring to claim 25, Shadduck discloses a method for cooling a surgical instrument (Abstract), further comprising:
controlling a pump assembly, which is operably coupled to the fluid reservoir and configured to pump the conductive cooling fluid along the flowpath, based on the determined impedance (e.g., “The term fluid or flowable media source 35 is defined to include a positive pressure inflow system which may be a syringe, an elevated remote fluid sac that relies on gravity, or any suitable pump-type pressure means known in the art.” - para. [0043]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864